Appeal from an order of the Family Court, Kings County, dated June 22, 1973, which adjudicated appellant a juvenile delinquent and placed her on probation. Order reversed, on the law and the facts, without costs, and petition dismissed. The Corporation Counsel candidly admits that the evidence presented was insufficient to warrant a finding beyond a reasonable doubt that appellant had committed acts which, if done by an adult, would constitute the crime of robbery. We agree and commend the Corporation Counsel for his forthrightness. Accordingly, the order should be reversed and the petition dismissed. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.